     Case 2:20-cv-07319 Document 1 Filed 08/13/20 Page 1 of 10 Page ID #:1




 1
     Scott Alan Burroughs (SBN 235718)
     scott@donigerlawfirm.com
 2   Trevor W. Barrett (SBN 287174)
 3   tbarrett@donigerlawfirm.com
     DONIGER / BURROUGHS
 4   603 Rose Avenue
 5   Venice, California 90291
     Telephone: (310) 590-1820
 6   Attorneys for Plaintiff
 7
                          UNITED STATES DISTRICT COURT
 8                       CENTRAL DISTRICT OF CALIFORNIA
 9
     HERA PRINT, INC., a California              Case No.:
10   corporation,
11                                                   PLAINTIFF’S COMPLAINT FOR:
     Plaintiff,
12                                                      1. COPYRIGHT
                                                           INFRINGEMENT;
13   v.
                                                        2. VICARIOUS AND/OR
14                                                         CONTRIBUTORY
     WALMART INC., a Delaware                              COPYRIGHT
15   corporation; NLIFE LLC, a California                  INFRINGEMENT
     Limited Liability Company; DRESSWEL
16   LIMITED, a Hong Kong limited liability          Jury Trial Demanded
17   company; AMAZON.COM, INC. a
     Delaware corporation; HUBERY, a
18   business entity of form unknown; and
19   DOES 1 through 10,
20   Defendants.
21
22
23         Plaintiff HERA PRINT, INC., by and through its undersigned attorneys,
24   hereby prays to this honorable Court for relief based on the following:
25                             JURISDICTION AND VENUE
26         1. This action arises under the Copyright Act of 1976, Title 17 U.S.C., §§ 101
27   et seq.
28
                                               -1-

                                           COMPLAINT
     Case 2:20-cv-07319 Document 1 Filed 08/13/20 Page 2 of 10 Page ID #:2




 1         2. This Court has federal question jurisdiction under 28 U.S.C. §§ 1331 and
 2   1338 (a) and (b).
 3         3. Venue in this judicial district is proper under 28 U.S.C. §§ 1391(c) and
 4   1400(a) in that this is the judicial district in which a substantial part of the acts and
 5   omissions giving rise to the claims occurred.
 6                                         PARTIES
 7         4. Plaintiff Hera Print, Inc. (“Hera” or “Plaintiff”) is a corporation organized
 8   and existing under the laws of the State of California with its principal place of
 9   business in California.
10         5. Plaintiff is informed and believes and thereon alleges that Defendant
11   WALMART INC. (“Walmart”) is a corporation organized and existing under the
12   laws of the State of Delaware with its principal place of business located at 702 SW
13   8th Street, Bentonville, Arkansas 72716 and is doing business in and with the State

14   of California.

15         6. Plaintiff is informed and believes and thereon alleges that Defendant NLIFE

16
     LLC (“NLife”) is a limited liability company organized and existing under the laws
     of the State of California with its principal place of business located at 18551 Arenth
17
     Ave., City of Industry, CA 91748-1301.
18
           7. Plaintiff is informed and believes and thereon alleges that Defendant
19
     DRESSWEL LIMITED (“Dresswel”), is a corporation organized and existing under
20
     the laws of Hong Kong with its principal place of business located at 16/F, Amtel
21
     Building, 144-148 Des Voeux Rd Central, Central, Hong Kong and is doing business
22
     in and with the State of California
23
           8. Plaintiff is informed and believes and thereon alleges that Defendant
24
     AMAZON.COM, INC. (“Amazon”) is a corporation organized and existing under
25
     the laws of the State of Delaware with its principal place of business located at 1200
26
     12th Avenue South, Suite 1200, Seattle, Washington 98114-2734 and is doing
27   business in and with the State of California.
28
                                               -2-

                                           COMPLAINT
     Case 2:20-cv-07319 Document 1 Filed 08/13/20 Page 3 of 10 Page ID #:3




 1         9. Plaintiff is informed and believes and thereon alleges that Defendant
 2   Hubery is a business entity of form unknown and is doing business in and with the
 3   State of California.
 4         10. Plaintiff is informed and believes and thereon alleges that some of
 5   Defendants Does 1 through 3, inclusive, are manufacturers and/or vendors of
 6   garments to Defendant, which Doe Defendants have manufactured and/or supplied
 7   and are manufacturing and/or supplying garments bearing garments manufactured
 8   with Plaintiff’s copyrighted designs (as hereinafter defined) without Plaintiff’s
 9   knowledge or consent or have contributed to said infringement. The true names,
10   whether corporate, individual or otherwise of Defendants Does 1-3, inclusive, are
11   presently unknown to Plaintiff, which therefore sues said Defendants by such
12   fictitious names and will seek leave to amend this complaint to show their true
13   names and capacities when same have been ascertained.
14         11. Defendants Does 4 through 10, inclusive, are other parties not yet identified
15   who have infringed Plaintiff’s copyrights, have contributed to the infringement of
16   Plaintiff’s copyrights, or have engaged in one or more of the wrongful practices
17   alleged herein. The true names, whether corporate, individual or otherwise, of
18   Defendants 4 through 10, inclusive, are presently unknown to Plaintiff, which
19   therefore sues said Defendants by such fictitious names, and will seek leave to
20   amend this Complaint to show their true names and capacities when same have been
21   ascertained.
22         12. Plaintiff is informed and believes and thereon alleges that at all times
23   relevant hereto each of the Defendants was the agent, affiliate, officer, director,
24   manager, principal, alter-ego, and/or employee of the remaining Defendants and was
25   at all times acting within the scope of such agency, affiliation, alter-ego relationship
26   and/or employment; and actively participated in or subsequently ratified and
27   adopted, or both, each and all of the acts or conduct alleged, with full knowledge of
28
                                               -3-

                                           COMPLAINT
     Case 2:20-cv-07319 Document 1 Filed 08/13/20 Page 4 of 10 Page ID #:4




 1   all the facts and circumstances, including, but not limited to, full knowledge of each
 2   and every violation of Plaintiff’s rights and the damages to Plaintiff proximately
 3   caused thereby.
 4                      CLAIMS RELATED TO DESIGN HE-3755
 5         13. Prior to the conduct complained of herein, Plaintiff composed an original
 6   two-dimensional artwork for purposes of garment production. It allocated this design
 7   Plaintiff’s Internal Design Number HE-3755 (the “Subject Design”). This artwork
 8   was a creation of Plaintiff and/or Plaintiff’s design team, and is, and at all relevant
 9   times was, owned in exclusively by Plaintiff
10         14. Plaintiff owns a United States Copyright Registration covering Subject
11   Design.
12         15. Prior to the acts complained of herein, Plaintiff sampled and sold fabric
13   bearing Subject Design to numerous parties in the fashion and apparel industries.
14         16. Following this distribution of product bearing Subject Design, Plaintiff’s
15   investigation revealed that certain entities within the fashion and apparel industries
16   had misappropriated Subject Design, and were selling fabric and garments bearing
17   illegal reproductions and/or derivations of Subject Design.
18         17. Plaintiff is informed and believes and thereon alleges that, without
19   Plaintiff’s authorization, Walmart, NLife, Dresswel, Amazon, Hubery, and others,
20   including certain Doe defendants created, sold, manufactured, caused to be
21   manufactured, imported and/or distributed fabric and/or garments incorporating
22   fabric that bears artwork identical to or substantially similar to Subject Design
23   (“Infringing Product”).
24         18. Plaintiff discovered Infringing Product being sold by Walmart under the
25   title “Women’s Long Sleeve Cow Leopard Print Colorblock Tunic Tops” and under
26   the “NLife” label, indicating such Infringing Product was supplied by defendant
27   NLife.
28
                                                -4-

                                            COMPLAINT
     Case 2:20-cv-07319 Document 1 Filed 08/13/20 Page 5 of 10 Page ID #:5




 1        19. Plaintiff discovered Infringing Product being sold by Dresswel under Style
 2   No. QH1161.
 3        20. Plaintiff discovered Infringing Product being sold by Amazon under ASIN
 4   No. B0834RTJ95 and under the “Hubery” label.
 5        21. Below is a comparison of Subject Design with an exemplar of Infringing
 6   Product:
                Subject Design (HE-3755)                Infringing Product Exemplar
 7
                                                                    Detail
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              -5-

                                           COMPLAINT
     Case 2:20-cv-07319 Document 1 Filed 08/13/20 Page 6 of 10 Page ID #:6



                                             Garment
 1
 2

 3
 4
 5
 6
 7
 8
 9
10
11
12
           22. The above comparison makes apparent that the elements, composition,
13
     arrangement, layout, and appearance of the design at issue are substantially similar.
14
           23. Plaintiff is informed and believes and thereon alleges that Defendants, and
15
     each of them, have committed copyright infringement with actual or constructive
16
     knowledge of Plaintiff’s rights, and/or in blatant disregard for Plaintiff’s rights, such
17
     that said acts of copyright infringement were, and continue to be, willful, intentional
18
     and malicious, subjecting Defendants, and each of them, to liability for statutory
19
     damages under Section 504(c)(2) of the Copyright Act in the sum of up to one
20
     hundred fifty thousand dollars ($150,000.00) per infringement.
21
                                FIRST CLAIM FOR RELIEF
22
              (For Copyright Infringement – Against All Defendants, and Each)
23
           24. Plaintiff repeats, realleges, and incorporates herein by reference as though
24
     fully set forth, the allegations contained in the preceding paragraphs of this
25
     Complaint.
26
           25. Plaintiff is informed and believes and thereon alleges that Defendants, and
27
     each of them, had access to the Subject Design including, without limitation, through
28
                                                -6-

                                            COMPLAINT
     Case 2:20-cv-07319 Document 1 Filed 08/13/20 Page 7 of 10 Page ID #:7




 1   (a) access to Plaintiff’s showroom and/or design library; (b) access to illegally
 2   distributed copies of the Subject Design by third-party vendors and/or Doe
 3   Defendants, including without limitation international and/or overseas converters
 4   and printing mills; (c) access to Plaintiff’s strike-offs and samples, and (d) garments
 5   manufactured and sold to the public bearing fabric lawfully printed with the Subject
 6   Design by Plaintiff for its customers.
 7        26. Plaintiff is informed and believes and thereon alleges that one or more of
 8   the Defendants manufactures garments and/or is a garment vendor. Plaintiff is
 9   further informed and believes and thereon alleges that said Defendant(s) has an
10   ongoing business relationship with Defendant retailers, and each of them, and
11   supplied garments to said retailers, which garments infringed the Subject Design in
12   that said garments were composed of fabric which featured unauthorized print
13   design(s) that were identical or substantially similar to the Subject Design, or were
14   an illegal derivation or modification thereof.
15        27. Plaintiff is informed and believes and thereon alleges that Defendants, and
16   each of them, infringed Plaintiff’s copyrights by creating, making, and/or developing
17   directly infringing and/or derivative works from the Subject Design and by
18   producing, distributing and/or selling garments which infringe the Subject Design
19   through a network of retail stores, catalogues, and through on-line websites.
20        28. Due to Defendants’ acts of infringement, Plaintiff has suffered substantial
21   damages to its business in an amount to be established at trial.
22        29. Due to Defendants’ acts of infringement, Plaintiff has suffered general and
23   special damages in an amount to be established at trial.
24        30. Due to Defendants’ acts of copyright infringement as alleged herein,
25   Defendants, and each of them, have obtained direct and indirect profits they would
26   not otherwise have realized but for their infringement of the Subject Designs. As
27   such, Plaintiff is entitled to disgorgement of Defendant’s profits directly and
28
                                                 -7-

                                              COMPLAINT
     Case 2:20-cv-07319 Document 1 Filed 08/13/20 Page 8 of 10 Page ID #:8




 1   indirectly attributable to Defendant’s infringement of Plaintiff’s rights in the Subject
 2   Designs in an amount to be established at trial.
 3         31. Plaintiff is informed and believes and thereon alleges that Defendants, and
 4   each of them, have committed acts of copyright infringement, as alleged above,
 5   which were willful, intentional and malicious, which further subjects Defendants,
 6   and each of them, to liability for statutory damages under Section 504(c)(2) of the
 7   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
 8   per infringement. Within the time permitted by law, Plaintiff will make its election
 9   between actual damages and statutory damages.
10                             SECOND CLAIM FOR RELIEF
11         (For Vicarious and/or Contributory Copyright Infringement - Against All
12                                         Defendants)
13         32. Plaintiff repeats, realleges, and incorporates herein by reference as though
14   fully set forth, the allegations contained in the preceding paragraphs of this
15   Complaint.
16         33. Plaintiff is informed and believes and thereon alleges that Defendants
17   knowingly induced, participated in, aided and abetted in and profited from the illegal
18   reproduction and/or subsequent sales of garments featuring the Subject Design as
19   alleged herein.
20         34. Plaintiff is informed and believes and thereon alleges that Defendants, and
21   each of them, are vicariously liable for the infringement alleged herein because they
22   had the right and ability to supervise the infringing conduct and because they had a
23   direct financial interest in the infringing conduct.
24         35. By reason of the Defendants’, and each of their, acts of contributory and
25   vicarious infringement as alleged above, Plaintiff has suffered and will continue to
26   suffer substantial damages to its business in an amount to be established at trial, as
27
28
                                                -8-

                                            COMPLAINT
     Case 2:20-cv-07319 Document 1 Filed 08/13/20 Page 9 of 10 Page ID #:9




 1   well as additional general and special damages in an amount to be established at
 2   trial.
 3            36. Due to Defendants’, and each of their acts of copyright infringement as
 4   alleged herein, Defendants, and each of them, have obtained direct and indirect
 5   profits they would not otherwise have realized but for their infringement of the
 6   Subject Design. As such, Plaintiff is entitled to disgorgement of Defendants’ profits
 7   directly and indirectly attributable to Defendants’ infringement of Plaintiff’s rights in
 8   the Subject Design, in an amount to be established at trial.
 9            37. Plaintiff is informed and believes and thereon alleges that Defendants, and
10   each of them, have committed acts of copyright infringement, as alleged above,
11   which were willful, intentional and malicious, which further subjects Defendants,
12   and each of them, to liability for statutory damages under Section 504(c)(2) of the
13   Copyright Act in the sum of up to one hundred fifty thousand dollars ($150,000.00)
14   per infringement. Within the time permitted by law, Plaintiff will make its election
15   between actual damages and statutory damages.
16                                       PRAYER FOR RELIEF
17   Wherefore, Plaintiff prays for judgment as follows:
18                                       Against All Defendants
19                                With Respect to Each Claim for Relief
20               a. That Defendants, their agents and employees be enjoined from
21                  infringing Plaintiff’s copyrights in any manner, specifically those for the
22                  Subject Design;
23               b. That Plaintiff be awarded all profits of Defendants plus all losses of
24                  Plaintiff, plus any other monetary advantage gained by the Defendants
25                  through their infringement, the exact sum to be proven at the time of
26                  trial, or, if elected before final judgment, statutory damages as available
27                  under the Copyright Act, 17 U.S.C. §§ 101, et seq.;
28
                                                 -9-

                                              COMPLAINT
     Case 2:20-cv-07319 Document 1 Filed 08/13/20 Page 10 of 10 Page ID #:10




 1            c. That Plaintiff be awarded its attorneys’ fees as available under the
 2               Copyright Act U.S.C. §§ 101, et seq.;
 3            d. That Defendants, and each of them, account to Plaintiff for their profits
 4               and any damages sustained by Plaintiff arising from the foregoing acts
 5               of infringement;
 6            e. That Plaintiff be awarded pre-judgment interest as allowed by law;
 7            f. That Plaintiff be awarded the costs of this action; and
 8            g. That Plaintiff be awarded such further legal and equitable relief as the
 9               Court deems proper.
10
11         PLAINTIFF DEMANDS A JURY TRIAL ON ALL ISSUES SO TRIABLE
12   PURSUANT TO FED. R. CIV. P. 38 AND THE 7TH AMENDMENT TO THE
13   UNITED STATES CONSTITUTION.
14
15                                                     Respectfully submitted,
16
17
     Dated: August 13, 2020         By:                /s/ Scott Alan Burroughs
                                                       Scott Alan Burroughs, Esq.
18                                                     Trevor W. Barrett, Esq.
19                                                     DONIGER / BURROUGHS
                                                       Attorneys for Plaintiff
20
21
22
23
24
25
26
27
28
                                              - 10 -

                                          COMPLAINT
